Citation Nr: 1820972	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-29 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim for service connection for prostate cancer; and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel 
INTRODUCTION

The Veteran served on active duty from October 1974 to October 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The matter is currently under the jurisdiction of the RO in Winston-Salem, North Carolina.

In November 2017, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's electronic claims folder. 

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The claim for service connection for prostate was denied in an April 2008 unappealed decision; subsequently received evidence includes evidence that is not cumulative or redundant and relates to an unestablished fact necessary to reopen the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of entitlement to service connection for prostate cancer.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that new and material evidence has been received to reopen the claim of entitlement to service connection for prostate cancer.  Therefore, no further development is required with respect to this aspect of the Veteran's appeal as any deficiency has been rendered moot.

II.  Application to Reopen Based on New and Material Evidence

The Board finds that the Veteran has submitted new and material evidence to warrant reopening his previously denied claim for service connection.  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156 (a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 

Additionally, new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low evidentiary threshold has been met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim, were the claim to be reopened.  Shade, 24 Vet. App. at 118.

In an April 2008 rating decision, the RO denied the Veteran's claim to for entitlement to service connection for a prostate cancer due to no evidence of any genitourinary symptoms during service and no diagnosis of prostate cancer within the time period for presumptive service connection under 38 C.F.R. § 3.307.  The Veteran was notified of his appellate rights.  A notice of disagreement was not received within the subsequent one-year period, nor was any new and material evidence received during that time period.  Therefore, the August 2008 rating decision is final.  

Rating decisions in January 2009 in October 2010 denied reopening the Veteran's claim for lack of submission of new and material evidence.  

Since the last final decision, the Veteran submitted an article from the Agency for Toxic Substances and Disease Registry which list the health effects linked with exposure trichloroethylene (TCE), tetrachloroethylene (PCE), benzene and vinyl chloride, substances which the Veteran contends he was exposed to be while stationed at Camp Lejeune.  The article lists prostate cancer as one of the diseases linked to the toxins.  As this evidence was not previously reviewed by agency decisionmakers, the Board finds that the evidence is new.  The Board further finds that the evidence is not only new, but also material.  It raises a reasonable possibility of substantiating the claim when considered with the old evidence.  See Shade.

Accordingly, the Veteran's claim for service connection for prostate cancer is reopened.

ORDER

New and material evidence sufficient to warrant reopening a claim of entitlement to service connection for prostate cancer having been received, to this extent the claim to reopen is granted.  


REMAND

Having reopened the claim under Shade, the Board finds that the Veteran is entitled to a VA examination.  The Veteran was not afforded a VA examination in connection with his claim for service connection for prostate cancer.  A VA examination is required where the record includes (1) competent evidence of a current disability or continuous symptoms since service; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a Veteran's service or with another service-connected disability; and (4) lack of sufficient competent evidence upon which the Board can decide the claim.  See 38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159 (c)(4)(i) (2017); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, there is evidence that the Veteran was treated for prostate cancer; evidence that he served at Camp Lejeune and therefore potentially exposed to toxins; an article which draws a connection between prostate cancer and the toxins but insufficient evidence to confirm whether it specifically connects the Veteran's disability to service.  Therefore, the Board finds that a remand is necessary to obtain a medical opinion which addresses this theory.  

The Veteran testified at the Board hearing that he has been treated by a private physician for his prostate cancer and related residuals.  As it is unclear as to whether there are missing relevant private treatment records, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide or authorize the release of records (not already of record) from any private facility where he has been treated for his prostate cancer and residuals.  See Board Hearing Transcript, p. 17.

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2.  Then, schedule the Veteran for a VA examination to address the etiology of his prostate cancer.  The electronic claims folder, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the electronic claims file (and note such a review) and offer an opinion as to the following questions:

Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's prostate cancer was incurred in or caused by service, including due to potential exposure to chloroethylene (TCE), tetrachloroethylene (PCE), benzene and vinyl chloride at Camp Lejeune. 

The Board is aware that prostate cancer is not one of presumptive disabilities associated with claims based on exposure to contaminated water at Camp Lejeune.  Rather, the Board is requesting the examiner address the matter on the theory of direct service connection.  The examiner is also asked to address the Veteran's article from the Agency for Toxic Substances and Disease Registry, submitted at the Board hearing, which indicates a connection between prostate cancer and certain toxins. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other appropriate development is complete.  If the benefit sought remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


